DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered. Claims 1-2 and 4-6 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 1, the limitation “a periphery of the flat fixing portion being an undeformed portion of the tubular outer wall of the support leg, a part of the undeformed portion of the tubular outer wall of the support leg being located on an opposite side of the flat fixing portion at the appropriate position” and “a recessed curved surface...between the flat fixing portion and the undeformed portion” renders the claim indefinite in the Examiner’s position.  Applicant appears to be claiming that the flat fixing portion includes an undeformed portion of the tubular outer wall of the support leg in the first cited limitation but then in the second cited limitation appears to be referring to them as separate entities with the recessed curved surface located therebetween.  Therefore, it is unclear what the Applicant specifically means by these limitations.  Applicant has however amended their figures 3a-b to specifically point out flat fixing portion (21), recessed curved surface (22) and undeformed portion (23) so for the purpose of examination, the Examiner will address those structures to the best of their ability.  It is suggested that the Applicant clarify the claim language to correspond more clearly to what is shown in Figs. 3a-b. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu US 6113040 (hereinafter Yu).
Re. Cl. 1, specifically the claim limitations “by pressing and recessing,” “being an undeformed portion of the outer wall,” “deformed and recessed,” “undeformed” and “by curling” in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation does not patentably define over the prior art of record.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e a flat fixing portion and the curling portion, does not depend on its method of production, i.e. pressing and recessing, deforming, recessing, undeforming or curling. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Further Re. Cl. 1, it is the Examiner’s position that the Applicant is claiming the support leg connecting structure which is intended to be used in a particular tripod.  Therefore, limitations concerning the tripod are considered but they are intended use recitations.  Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



    PNG
    media_image1.png
    588
    812
    media_image1.png
    Greyscale

Re. Cl. 1, Yu discloses: A support leg connecting structure (see Fig. 3, 31, 41 and 222) for a tripod, the tripod comprising a central tube, three support legs, three braces, and an upper tripod unit, the central tube inserting through the upper tripod unit, one end of the support leg pivotally connected to the upper tripod unit, and two ends of each of the braces respectively pivotally connected to the support leg and the central tube (see Fig. 3, the connection is capable of being used in the claimed intended use, i.e. with the specific tripod), the support leg connecting structure comprising: a flat fixing portion (see annotated figure 3) formed at an appropriate position on one side of a tubular outer wall of each of the support legs (41, Fig. 3) by pressing and recessing, and provided with a piercing hole (421, Fig. 3), a periphery of the flat fixing portion being an undeformed portion of the tubular outer wall of the support leg (see annotated figure 3), a part of the undeformed portion of the tubular outer wall of the support leg being located on an opposite side of the flat fixing portion at the appropriate position (see Fig. 3, on the opposing side to what is viewable in the figure); a recessed curved surface (see annotated figure 3) deformed and recessed from the tubular outer wall adjacent to the flat fixing portion between the flat fixing portion and the undeformed portion (see annotated figure 3), the recessed curved surface extending towards both ends of the support leg (see Fig. 3, the annotated recessed curved surface extends towards the top of 41 and bottom); a curling portion (32, Fig. 3) formed on one end of each of the braces (31, Fig. 3) by curling, and having a through hole (321, Fig. 3), the curling portion surrounding a periphery of the through hole (see Fig. 3); and a fastening part (222, Fig. 3); 4Serial Nr.: 16/672,55119155UPS ArtUnit: 3632 wherein the piercing hole of the flat fixing portion corresponds to the through hole of the curling portion, the fastening part is inserted through the piercing hole and the through hole, the support leg and the brace are pivotally connected to each other around the fastening part (see Fig. 3, shown by dashed lines).
Re. Cl. 2, Yu discloses: the curling portion of the brace is provided with a notch (see 324, Fig. 3), which separates the through hole into two separated through holes (see Fig. 3), the flat fixing portion is embedded in the notch, the piercing hole of the flat fixing portion corresponds to the two separated through holes, the fastening part is inserted through the piercing hole and the two separated through holes, the support leg and the brace are pivotally connected to each other around the fastening part (see Fig. 1-3).
Re. Cl. 6, Yu discloses: the flat fixing portion is formed with a protrusion portion (423, Fig. 3)..
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yu.
Re. Cls. 4-5, Yu discloses the claimed invention except that the recessed curved surface is an oval shape and the flat fixing portion is a water drop shape. As can be seen in Fig. 3, Yu discloses the shape of the recessed curved surface is rounded and the flat fixing portion is circular shaped. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the curved recessed portion and flat fixing portion of Yu to be the claimed shapes since it has been held that the claimed configuration or shape of a structure is an obvious matter of design choice absent persuasive evidence that the claimed configuration was significant.  The Examiner notes that the shapes shown in Fig. 3 of Yu and the claimed oval shape would function equivalently and in the instant application, Applicant has not disclosed any criticality for the particular shape.  Therefore, the claimed shape is considered an obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)   
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perkins US 2297980, Tsao US 2004/0228133, Taylor US 2579348, Potter US 3696856 and O’Neil US 3091249 disclose known tripod support devices which are relevant to the tripod functionally referred to in Applicant’s claim 1 and are presented for the Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632